PER CURIAM.
Earnest Hardy, III, appeals his judgments of conviction for offenses occurring on June 22, 1996, and the sentences imposed under the 1995 sentencing guidelines. We affirm the convictions without further discussion.
However, the supreme court recently announced that chapter 95-184, Laws of Florida, violated the single-subject provision of article III, section 6, of the Florida Constitution. See Heggs v. State, 759 So.2d 620 (Fla.2000). We, therefore, remand this case to the trial court to reconsider the sentences. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
CAMPBELL, A.C.J., GREEN, and STRINGER, JJ., Concur.